Exhibit 10.8



MILACRON
RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS



ARTICLE I PURPOSE 1.1    The purpose of this Plan is to provide retirement
benefits to Directors of Milacron Inc. (the "Company") who meet the eligibility
requirements of the Plan. ARTICLE II DEFINITIONS 2.1    "Base Retainer" means
the basic annual retainer for non-employee Directors in effect as of an Eligible
Director's last date of service on the Milacron Inc. Board of Directors. As used
herein, Base Retainer shall not include any additional annual retainer available
as a result of a Director acting as chairman of any committee nor shall it
include any fees available as a result of attendance at Board of Directors' or
its committees' meetings, or other payments made for other services a Director
may render. 2.2    "Board of Directors" means the Board of Directors of Milacron
Inc. 2.3    "Company" means Milacron Inc. 2.4    "Compensation Committee" means
the Compensation Committee of the Board of Directors. 2.5    "Director" means a
duly-elected member of the Board of Directors. 2.6    "Eligible Director" means
a Director or former Director who has served on the Board of Directors on or
after the Effective Date of this Plan as set forth in Item 3.1, who is not an
employee of the Company and who does not qualify to receive a retirement benefit
under any pension plan of the Company or its subsidiaries other than this Plan.
2.7    "Employee" means a person employed by the Company or its subsidiaries in
any capacity other than as a Director. 2.8    "Plan" means this Retirement Plan
for Non-Employee Directors. 2.9    "Service" means service as an Eligible
Director. ARTICLE III EFFECTIVE DATE 3.1    This Plan shall be effective as of
September 12, 1989 (the "Effective Date"). ARTICLE IV PARTICIPATION 4.1    Each
Eligible Director serving on the Board of Directors on or after the Effective
Date and prior to February 6, 1998, who does not elect to cease participation
under the Plan as set forth in Item 4.2, shall participate in the Plan. 4.1   
During the period of February 6, 1998 to April 6, 1998, an Eligible Director who
is currently serving on the Board of Directors may make an irrevocable one time
election to cease participation under the Plan effective January 1, 1998 and
have the current value of the Eligible Director's projected benefit under the
Plan, as determined by the Board of Directors, credited to a special account
under the Milacron Plan for the Deferral of Directors' Compensation, to be held
and paid in accordance with the terms of such plan, as amended effective
February 6, 1998. No benefits shall be payable from the Plan after the date of
the election. ARTICLE V RETIREMENT BENEFITS/VESTING 5.1    Each Eligible
Director serving on the Board of Directors on or after the Effective Date and
prior to February 6, 1998, who does not elect to cease participation under the
Plan as set forth in Item 4.2, shall participate in the Plan.

        Years of Service Percentage of Base Retainer      Less than 6 years 0% 6
years 60% 7 years 70% 8 years 80% 9 years 90% 10 years and above 100%

   In no event shall an Eligible Director's percentage of benefit under this
Plan exceed One Hundred Percent (100%) of the Eligible Director's Base Retainer.
ARTICLE VI YEARS OF SERVICE 6.1    For purposes of this Plan, one year of
Service shall mean 365 days of Service as an Eligible Director beginning with an
Eligible Director's initial election or appointment to the Board of Directors.
6.2    In the event of a break in Service, a Director's Service as an Eligible
Director before and after the break in Service shall be combined to determine
years of service for vesting as set forth in Item 5.1. 6.3    A Director's
Service as an Eligible Director prior to the Effective Date of this Plan shall
count toward the vesting rules of Item 5.1. ARTICLE VII PAYMENT OF RETIREMENT
BENEFITS 7.1    An Eligible Director will be entitled to receive retirement
benefits upon (i) the vesting of the benefit as set forth in Item 5.1 and (ii)
the Eligible Director reaching age seventy (70). An Eligible Director who has
met the two requirements in the preceding sentence shall be entitled to receive
retirement benefits whether or not the Eligible Director is a member of the
Board of Directors on his seventieth (70th) birthday. 7.2    All retirement
benefits hereunder shall be payable in monthly installments equal to one-twelfth
(1/12th) of the annual amounts determined under this Plan. An Eligible
Director's vested retirement benefit hereunder, if any, shall be payable for the
life of the Eligible Director, commencing on the month next following the
Eligible Director's seventieth (70th) birthday. ARTICLE VIII DEATH BENEFIT 8.1
   Notwithstanding anything herein to the contrary, in the event an Eligible
Director whose benefit under this Plan is vested dies prior to age seventy (70),
his estate shall receive thirty-six (36) monthly payments in an amount equal to
one-twelfth (1/12th) of his annual vested benefit on the date of his death. In
the event an Eligible Director whose benefit under this Plan is vested dies
after attaining age seventy (70) but prior to receiving thirty-six (36) monthly
retirement payments, the Eligible Director's estate shall receive monthly
payments in an amount equal to the last monthly payment received hereunder by
the Eligible Director before his death and for a number of months which, when
added with the number of payments the Eligible Director received during life,
equal thirty-six (36). The Company may, at its option, make the payments above
to the Director's estate in a lump sum payment calculated on a present value
basis. ARTICLE IX FUNDING 9.1    This Plan shall be unfunded. ARTICLE X PLAN
ADMINISTRATION 10.1    The general administration of this Plan and the
responsibility for carrying out the provisions hereof shall be vested in the
Compensation Committee. The Compensation Committee may adopt such rules and
regulations as it may deem necessary for the proper administration of this Plan,
which are not inconsistent with the provisions hereof, and its decision in all
matters shall be final, conclusive and binding. ARTICLE XI AMENDMENT AND
TERMINATION 11.1    The Board of Directors reserves in its sole and exclusive
discretion the right at any time and from time to time to amend this Plan in any
respect or terminate this Plan without restriction and without the consent of
any Eligible Director, provided, however, that no amendment or termination of
this Plan shall impair the right of any Eligible Director to receive benefits
which have become vested pursuant to Item 5.1 prior to such amendment or
termination, except as provided in Item 4.2. ARTICLE XII MISCELLANEOUS
PROVISIONS 12.1    Nothing contained in this Plan guarantees the continued
retention of a Director on the Board of Directors, nor does this Plan limit the
right to terminate a Director's Service on the Board of Directors. 12.2    No
retirement benefit payable hereunder may be assigned, pledged, mortgaged or
hypothecated and, to the extent permitted by law, no such retirement benefit
shall be subject to legal process or attachment for the payment of any claims
against any person entitled to receive the same. 12.3    If an Eligible Director
entitled to receive any retirement benefit payments hereunder is deemed by the
Compensation Committee or is adjudged by a court of competent jurisdiction to be
legally incapable of giving valid receipt and discharge for such retirement
benefit, such payments shall be paid to such person or persons as the
Compensation Committee shall designate or to the duly appointed guardian or
other legal representative of such Eligible Director. Such payments shall, to
the extent made, be deemed a complete discharge for such payments under this
Plan. 12.4    Payments made by the Company under this Plan to any Eligible
Director shall be subject to withholding as shall, at the time for such payment,
be required under any income tax or other laws, whether of the United States or
any other jurisdiction. 12.5    All expenses and costs in connection with the
operation of this Plan shall be borne by the Company. 12.6    The provisions of
this Plan will be construed according to the laws of the State of Ohio. 12.7   
The masculine pronoun wherever used herein shall include the feminine gender and
the feminine the masculine and the singular number as used herein shall include
the plural and the plural the singular unless the context clearly indicates a
different meaning. 12.8    The titles to articles and headings of sections of
this Plan are for convenience of reference only and in case of any conflict, the
text of the Plan, rather than such titles and headings, shall control. ARTICLE
XIII CHANGE OF CONTROL 13.1    The provisions of Section 13.3 shall become
effective immediately upon the occurrence of a Change of Control (as defined in
Section 13.2). 13.2    "Change of Control" - shall mean any one of the
following: (a) A Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company's then outstanding stock and securities; provided, however, that for
purposes of this subparagraph (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i) of subparagraph (c) of
this paragraph; (b) individuals who, as of the date hereof, constitute the Board
of Directors (the "Incumbent Board"), cease for any reason to constitute a
majority thereof; provided, however, that any individual becoming a director
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least 60% of the .directors then comprising the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person or Group other than the Board of Directors; (c) there is consummated a
merger, consolidation or other corporate transaction, other than (i) a merger,
consolidation or transaction that would result in the voting securities of the
Company outstanding immediately prior to such merger, consolidation or
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 66-2/3% of the combined voting power of the stock and securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or transaction, or (ii) a merger, consolidation
or transaction effected to implement a recapitalization of the Company (or
similar transaction) in which no Person or Group is or becomes the Beneficial
Owner, directly or indirectly, of stock and securities of the Company
representing more than 20% of the combined voting power of the Company's then
outstanding stock and securities; (d) the sale or disposition by the Company of
all or substantially all of the Company's assets other than a sale or
disposition by the Company of all or substantially all of the assets to an
entity at least 66-2/3% of the combined voting power of the stock and securities
which is owned by Persons in substantially the same proportions as their
ownership of the Company's voting stock immediately prior to such sale; or (e)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.    For purposes of this paragraph 1.04-1, "Person"
shall mean any person (as defined in Section 3(a)(9) of the Securities Exchange
Act (the "Exchange Act"), as such term is modified in Section 13(d) and 14(d) of
the Exchange Act) other than (i) any employee plan established by the Company,
(ii) any affiliate (as defined in Rule 12b-2 promulgated under the Exchange Act)
of the Company, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company; "Group" shall mean any group as defined in
Section 14(d)(2) of the Exchange Act; and "Beneficial Owner" shall mean
beneficial owner as defined in Rule 13d-3 under the Exchange Act. 13.3 (a)
Section 7.2 is deleted and the following is inserted in lieu thereof: "All
vested retirement benefits hereunder shall be immediately payable upon a Change
of Control in one lump sum payment. The lump sum shall be the present value
actuarially determined with reference to the life expectancy of the Eligible
Director whose benefits have vested pursuant to this Plan and prevailing
interest rates". (b) Section 12.4 is deleted. (c) New Section 12.9 is inserted
as follows: "Notwithstanding any other provisions of the Plan to the contrary:
(i) the vested benefit hereunder of any Eligible Director as of the date of a
Change of Control may not be reduced; (ii) any Service accrued by an Eligible
Director as of the date of a Change of Control cannot be reduced".